DETAILED ACTION

A response was received on 10 November 2020.  By this response, Claims 7, 9-11, and 13-18 have been amended.  No claims have been added or canceled.

Response to Amendment

A supplemental reply was received on 19 November 2020.  The supplemental reply is entered as being limited to correction of informalities and adoption of the Examiner’s suggestions as per 37 CFR 1.111(a)(2)(i) as discussed in the telephonic interview conducted 12 November 2020 (see the interview summary mailed 17 November 2020).
By the above supplemental reply, Claims 7, 11, 15, and 17 have been amended.  No claims have been added or canceled.  Claims 1-6 were previously withdrawn from further consideration as drawn to a nonelected invention.  Claims 7, 9-11, and 13-18 are currently under examination in the present application.

Response to Arguments

Applicant’s arguments with respect to the rejection of Claims 7, 9-11, and 13-18 under 35 U.S.C. 103 (pages 18-25 of the 10 November 2020 response) have been considered but are moot in view of the new grounds of rejection set forth below.

Drawings

The objection to Figures 5 and 6 as requiring a prior art label is withdrawn in light of the amended drawings filed.

Specification

The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is withdrawn in light of the amendments to the claims and specification.  The objection to the disclosure for informalities is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in the paragraph at page 12, lines 13-23, of the marked-up copy of the substitute specification submitted 30 March 2020 (as further amended at page 2 of the 10 November 2020 response), in the phrase “the HSS 121 notifies the security key of the registered information to the MME 116”, it is not clear how a key would be notified of anything, and further, it is not clear what the phrase “to the MME” is intended to modify.
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.

Claim Objections

The objection to Claim 11 is withdrawn in light of the amendments to the claims.
Claim 7 is objected to because of the following informalities:  
In Claim 7, line 4, it appears that the first line of the limitation beginning “receiving, from a second terminal… a paging message” should be indented for consistency in formatting.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The rejections of Claims 7, 9-11, 13, and 14 under 35 U.S.C. 112(a) for failure to comply with the written description requirement and the enablement requirement are withdrawn in light of the amendments to the claims.  The rejection of Claims 7, 9-11, and 13-18 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9-11, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 7 recites that decrypted authentication information “has been decrypted from the encrypted authentication information based on a private key of the second terminal” in lines 19-20.  However, the claim also recites “encrypting authentication information based on the public key to generate encrypted authentication information” in lines 10-11 and that the public key is “a public key of at least one terminal of a ProSe group” in line 3.  It is not clear that the public key and private key belong to the same terminal and are from the same key pair, because the public key does not necessarily belong to the second terminal, just to “at least one terminal”.  Therefore, it is not clear that the decryption of the encrypted authentication information would result in the original authentication information if the keys are not from the same key pair.  This inconsistency renders the claim indefinite.  For purposes of applying the prior art, the claim has been interpreted as both the public key and private key being keys of the second terminal, as recited in Claims 15 and 17.
Claim 11 recites that decrypted authentication information “has been decrypted from the encrypted authentication information based on a private key of the second terminal” in lines 23-25.  However, the claim also recites that the controller is configured to “encrypt authentication information based on the public key to generate encrypted authentication information” in lines 14-15 and that the public key is “a public key of at least one terminal of a ProSe group” in line 5.  It is not clear that the public key and private key belong to the same terminal and are from the same key pair, because the public key does not necessarily belong to the second terminal, just to “at least one 
Claim 13 recites “the time stamp is generated” in line 3; however, the claim previously recited the time stamp in the alternative (see line 2), and therefore it is not clear if the time stamp would still be generated even if the authentication information is not the time stamp.  For purposes of interpreting the prior art, this limitation on the timestamp has been considered optional, since if the authentication information only includes a random number, this still meets the claim.
Claim 15 recites “performing the ProSe communication with the second terminal” in line 19.  This appears to require the second terminal communicating with itself, since the method is performed by the second terminal, and this self-communication does not appear to be well-defined.  This ambiguity renders the claim indefinite.
Claim 17 also recites “performing the ProSe communication with the second terminal” in line 23.  This appears to require the second terminal communicating with itself, since the method is performed by the second terminal, and this self-communication does not appear to be well-defined.  This ambiguity renders the claim indefinite.
Claims not explicitly referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, US Patent Application Publication 2011/0271334 in view of Teague, US Patent 8260261, Choyi et al, US Patent Application Publication 2016/0065362, and Hsu et al, US Patent Application Publication 2013/0015953.
In reference to Claim 7, Yang discloses a method that includes determining a public key (see paragraph 0061); receiving a paging message including an indicator and receiving a ProSe communication request (see paragraphs 0046-0048); determining whether the first terminal is a target terminal of the request based on comparing authentication information and authentication information in message (paragraphs 0051-0052 and 0061); and transmitting a response message and performing communication with the second terminal (paragraphs 0059-0060; see also paragraph 
Teague discloses a method that includes receiving a public key of at least one terminal (see column 6, lines 14-17 and 49-61); receiving a paging message including an indicator and receiving a communication request, and subsequently transmitting a first message including authentication information encrypted based on the public key and receiving a second message (see Figure 2, steps 36-40); determining whether the first terminal is a target terminal based on comparing the transmitted authentication information and authentication information received in the second message (column 8, lines 10-25); and transmitting a response message and performing communication with the second terminal (see column 8, lines 26-56).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang to include the details taught by Teague, in order to protect against man-in-the-middle attacks (see Teague, column 2, lines 38-44).
However, neither Yang nor Teague explicitly discloses registering the public key.  Choyi discloses a method that includes registering a public key of a first terminal to a ProSe function node when verifying a communication request (paragraphs 0058-0059 and 0053) and decrypting authentication information based on a private key (paragraphs 0056 and 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Yang to include public key registration, in order to create ProSe security associations (see Choyi, paragraph 0004).

In reference to Claim 9, Yang, Teague, Choyi, and Hsu further disclose a time stamp generated based on a value corresponding to a frame (see Yang, paragraph 0061; see also Choyi, paragraphs 0075, 0084, 0089, time).
In reference to Claim 10, Yang, Teague, and Choyi further disclose transmitting a request message for the public key and receiving the public key (see Teague, column 6, lines 49-56).

In reference to Claim 15, Yang discloses a method that includes determining a public key (see paragraph 0061); transmitting a paging message including an indicator and receiving a ProSe communication request (see paragraphs 0046-0048); determining whether the first terminal is a target terminal of the request based on authentication information and a message and receiving a response message if so (paragraphs 0051-0052 and 0061); and performing communication with the second terminal (paragraphs 0059-0060; see also paragraph 0003).  However, Yang does not 
Teague discloses a method that includes receiving a public key (see column 6, lines 14-17 and 49-61); transmitting a paging message including an indicator and transmitting a communication request, and subsequently receiving a first message including authentication information encrypted based on the public key and transmitting a second message (see Figure 2, steps 36-40); and receiving a response message if the first terminal is a target terminal based on the authentication information and second message (column 8, lines 10-25); and performing communication with the first terminal (see column 8, lines 26-56).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang to include the details taught by Teague, in order to protect against man-in-the-middle attacks (see Teague, column 2, lines 38-44).
However, neither Yang nor Teague explicitly discloses registering the public key.  Choyi discloses a method that includes registering a public key of a first terminal to a ProSe function node when verifying a communication request (paragraphs 0058-0059 and 0053) and decrypting authentication information based on a private key (paragraphs 0056 and 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Yang to include public key registration, in order to create ProSe security associations (see Choyi, paragraph 0004).
However, none of Yang, Teague, or Choyi explicitly discloses that a paging message and a communication request are distinct.  Hsu discloses a method that 
In reference to Claim 16, Yang, Teague, and Choyi further disclose a time stamp (see Yang, paragraph 0061; see also Choyi, paragraphs 0075, 0084, 0089, time).

Claims 11, 13, 14, 17, and 18 are directed to terminals having functionality corresponding to the methods of Claims 7, 9, 10, 15, and 16, respectively, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toskala, US Patent 8787247, discloses a method that uses paging messages for device-to-device communication.
Park et al, US Patent 8811989, discloses a method for transmitting paging messages for machine-to-machine devices.
Beale, US Patent 9288794, discloses a system that uses paging messages before communicating M2M data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492